Hyman, C. J.
Defendant, sued as endorser of a note payable to his order, is appellant from a judgment rendered against him thereon.
He contends that his waiver of protest and notice of dishonor of this note, wherein he declared that he held himself responsible on the note as if it had been duly protested and notice of protest served on him according to law, did not waive a demand for its payment on the maker, and that demand of payment on the maker should have been' proved, before he could be made responsible on the note.
The position assumed by defendant is erroneous. The note could not have been properly or duly protested, unless a demand for' its payment had been made on the maker and the demand' is waived by waiving protest on the note. Hennen’s Digest, page 205, No. 9. •
Defendant objected to the introduction in evidence of the waiver of protest and notice because it was not stamped, and he refers us to acts of Congress in regard to the same. The acts declare that an agreement- or contract shall not be received in evidence without being properly stamped; The acts evidently referred to original agreements by which parties intended to bind each other, and not to a waiver of some condition of the .contract or some right thereunder. t
The acknowledgment of an agreement would not make the acknowledgment the agreement, nor does a waiver of a right under a contract make the waiver the contract, as the contract must have existed before the waiver was made.
Judgment affirmed at defendant’s costs.